DETAILED ACTION
Status of Claims
The following is a FIRST NON-FINAL OFFICE ACTION for Application 17/334,421, filed on 05/28/2021, and a preliminary amendment filed on 09/08/2021.  This application is a Continuation of application #16/806,700, filed on 03/02/2020, which is a Continuation of application No. 16/298,986, filed on 03/11/2019, now Patent No. 10,585,963.  That application is a Continuation of application 11/735,421, filed on 04/13/2007, now Patent No. 10,229,216, which claims priority to Provisional Application No. 60/744,804, filed on 04/13/2006.  
Claims 2-23 are now pending and have been examined.
Claim 1 has been cancelled by the applicant.



Double Patenting
Claims 2 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 33 of U.S. Patent No. 11,023,552 and claims 1 and 15  of Patent No. 10,585,963.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Specifically, the current claims include the following limitations (method claim 2 is being used as exemplary):
A method for providing enhanced search results with an internet-based search engine including a brand name database containing a plurality of brands, and one or more computing systems operably coupled to the database configured to generate search results in response to user search requests via a network, the method comprising:

receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with their respective brands in the brand name database;

receiving one or more communications from a brandholder providing input to the search engine to enhance search results in response to brand search requests including a brand associated with the brandholder in the brand name database;

receiving a search request from a user computing device, the search request including the brand; and

returning search results to the user computing device, the search results being enhanced by the input from the brandholder
The claims of Patent 11,023,552 are as follows (method claim 21 is being used as exemplary, the differences are underlined):
A method for enhancing an internet-based search engine including a brand name database containing a plurality of brands owned or controlled by respective brandholders related to content from a plurality of third-party websites and other viewable digital content, and one or more computing systems operably coupled to the database configured to generate search results in response to user search request via a network, the method comprising:

receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with respective brands in the brand name database;
applying business rules of the brand name database using the one or more computer systems to the brandholder requests to link the brandholders with respective brands;
receiving, at the one or more computer systems, a request from an authorized bidder computing device via the network to have specific information associated with a brand in the brand name database included search results responsive to brand search requests;
receiving a communication from the brandholder linked to the brand, via the one or more computer systems, confirming that the bidder qualifies as an authorized bidder;
receiving a communication from the brandholder providing input to the search engine to enhance search results by including all or any portion of the authorized bidder’s information with the search results that are then provided to consumer computing devices in response to brand search requests including the brand;
receiving a search request from a user computing device, the search request including a brand; and
returning search results to the user computing device, the search results being enhanced by the search database.
The claims of Patent No. 11,023,552, clearly contain all the limitations of the current claims invention, plus many additional limitations, and the current claimed invention is simply a BROADER VERSION of the exact same invention, as the claims of Patent No. 11,023,552 read on all the limitations of the current claims without any need for a secondary reference or further combination.

The claims of Patent 10,585,963 are as follows (method claim 1 is being used as exemplary, the differences are underlined):
A method for protecting, enhancing, and leveraging brand property rights of brandholders in their brands and branded products in connection with providing search results by establishing a brand name database comprising a plurality of brands owned or controlled by respective brandholders and brandbidder information and content of authorized brandbidders seeking placement of the brandbidders’ information and content in search results, and a search engine communicating with the brand name database for receiving and responding to brand search requests via a network, the brandbidder information including authorized brandbidder information and content, the method performed by one or more computer systems programmed to perform the steps of: 

receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with respective brands in the brand name database
applying business rules of the brand name database using the one or more computer systems to the brandholder requests to link the brandholders with respective brands; 
receiving, at the one or more computer systems, a brandbidder request from a brandbidder computing device via the network to have the brandbidder’s information associated with a brand in the brand name database such that search results responsive to brand search requests including the brand include the brandbidder’s information and content
and receiving real-time communication from the brandholder linked to the brand, via the one or more computer systems, confirming that the brandbidder qualifies as an authorized brandbidder, the brandholder providing input to the search engine in order to improve or enhance search results including the authorized brandbidder’s information and content that is provided to consumer computing devices in response to brand search requests including the brand to thereby protect, leverage, or enhance property rights of the brandholder in the brand in connection with providing the search results,
the method further comprising:
receiving a search request from a user computing device, the search request including a brand; and
providing search results to the user computing device, the search results enhanced by the input from the brandholder of the brand, wherein the search results are enhanced by limiting or establishing an order of items included in the search results.
The claims of Patent No. 10,585,963, clearly contain all the limitations of the current claims invention, plus many additional limitations, and the current claimed invention is simply a BROADER VERSION of the exact same invention, as the claims of Patent No. 10,585,963 read on all the limitations of the current claims without any need for a secondary reference or further combination.

Regarding claim 21 of the current claims, the claim limitations are as follows (the differences between this claim and claims 2 and 15 of the current claimed invention are underlined):
A method for providing enhanced search results related to a specific geographic area with an internet-based search engine including a brand name database containing a plurality of brands comprising geographic names, and one or more computing systems operably coupled to the database configured to generate search results in response to user search requests via a network, the method comprising:
receiving one or more communications from a brandholder providing input to the search engine to enhance search results in response to brand search requests including a geographic name associated with the brandholder in the brand name database;
receiving a search request from a user computing device, the search request including the geographic name; and
returning search results to the user computing device, the search results being enhanced by the input from the brandholder.
This claim is even broader than claims 2 and 15 of the current application, and adds the geographic limitation.  The claims of Patents No. 10,585,963 and 11,023,552, clearly contain all the limitations of the current claims invention, plus many additional limitations, and the current claimed invention is simply a BROADER VERSION of the exact same invention, as the claims of Patent No. 10,585,963 and 11,023,552 read on all the limitations of the current claims except for the “geographic name” limitation.  However, the combination of the claims of Patent No. 10,585,963 or Patent No. 11,023,552 and secondary reference Rainey, Pre-Grant Publication No. 2005/0060294 A1 (see Figures 3 and 4 and [0015]-[0016]) would read in combination on the claimed invention of claim 21.  It would be obvious to one of ordinary skill in the art at the time of filing of this application to combine the claims of Patent No. 10,585,963 or Patent No. 11,023,552 because the claims of either patent already include every aspect of the invention of claim 21, including enhanced search results, brand searches, and a brandholder enhancing results of a brand search with a search engine, but do not include the search including a geographic name, and combining either patent with Rainey would allow for users who search for a brand or other keyword in a specific geographic area, such as “pizza Chicago” or “Tiffany’s Store New York”  to receive geographic specific results and would allow the brandholder to enhance results that are specific to the area the user is searching for.  The examiner notes that while Rainey does not specifically give a brand as an example of a search result, it is well known to one of ordinary skill in the art that a search query could include keywords for a brand, such as “Nikon” just as easily as it could for the examples that Rainey does give such as “digital camera.”

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 15 claims a system, or apparatus.  The system comprises a computer system that includes a processor and memory coupled to a database.  Figure 2 of the applicant’s specification clearly shows the system as including hardware components, namely multiple processors, coupled to an interface and database.  Therefore, claim 15 is directed to a statutory category for patentability, namely an apparatus.  Claims 2 and 21 claim methods, or processes.  A method, or process, is a statutory category for patentability.
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to “receiving brandholder requests to link the brandholders with their respective brands in the brand name database, receiving one or more communications from a barandholder providing input to the search engine to enhance search results in response to brand requests including a brand associated with the brandholder in the brand name database, receiving a search request, the search request including the brand, and returning search results, the search results being enhanced by the input from the brandholder.”  The claims are directed to an abstract ideas, namely a mental process.  A human operator, such as a concierge, could communicate with and receive requests from brandholders in person or over other manual communication means that would influence the concierges distribution of information to requestors, such as what is distributed in response to a brand request, such as the nearest Nike store or a request for DisneyWorld information.  The communication with a requestor conducting a search could also be done in person or over other communication means.  The steps could be performed as a mental process by the human operator with only a database or paper records being used to retrieve and record data.  The addition in claim 21 of the brand being a geographic name such as a city does not change the analysis, as the brand being geographically limited does not change the ability of the human operator to perform the mental process.  Therefore, it is determined that the claims are directed to an abstract idea.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The additional elements of the claims include the recitation of a “database,” “computing systems,” and a “user computing device.”  However, these components are considered generic recitations of technical elements which are recited at a high level of generality.  These components are being used as “tools to automate the abstract idea” (see Updated Patent Eligibility Guidance on page 55 of the January 7th, 2019 Federal Register), and do not integrate the abstract idea into a practical application.  They are not recitations of a special purpose computer or transformation (see MPEP 2106.05 (b) and (c)).  The claims also include the additional elements of receiving brandholder requests “from brandholder computing devices via the network,” user search requests “via the network,” and the actual  receiving a request and returning the results “to” and “from a computing device.”  These additional elements are considered “receiving and/or transmission of data” which is listed as an example of conventional computer functioning (see MPEP 2106.05 (d) (II) citing Alice Corp., Ultramercial, and OIP Techs).  Therefore, these additional elements do not integrate the abstract idea into a practical application.         
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The additional elements of the claims include the recitation of a “database,” “computing systems,” and a “user computing device.”  However, these components are considered generic recitations of technical elements which are recited at a high level of generality.  These components are being used as “tools to automate the abstract idea” (see Updated Patent Eligibility Guidance on page 55 of the January 7th, 2019 Federal Register), and are not considered significantly more than the abstract idea itself.  They are not recitations of a special purpose computer or transformation (see MPEP 2106.05 (b) and (c)).  The claims also include the additional elements of receiving brandholder requests “from brandholder computing devices via the network,” user search requests “via the network,” and the actual  receiving a request and returning the results “to” and “from a computing device.”  These additional elements are considered “receiving and/or transmission of data” which is listed as an example of conventional computer functioning (see MPEP 2106.05 (d) (II) citing Alice Corp., Ultramercial, and OIP Techs).  These additional elements are not considered significantly more.      
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to receive requests from brandholders and respond to requests for search results that include the enhanced results.  Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 3 is considered part of the abstract ideas, as the type of input does not change the analysis and the human operator would still use the input as rules in selecting and presenting search results.  Claims 4-7 and 11 are considered part of the abstract idea, as the only aspect added to what has already been discussed above is the real-time aspect.  However, based on [0152]-[0153] of the filed specification, such real-time results would include only crawling of the brandholder’s website to retrieve current information instead of cached information from a previous crawl or scrape.  Therefore, the examiner takes Official Notice that it is old and well known at the time of the filing of the application to retrieve information for search results by crawling or scraping a webpage.  Further, regarding claim 11, the access being only to authorized third parties does not change the analysis, as there is no description or technology used or positive recitation that limits authorization, but the claim is only descriptive of the available crawlable data, and therefore the limited access to authorized users is considered non-functional descriptive data.  Claim 8 limits the brand to various types of brands, many which are not even actually “brands” as understood in the art, and such a limitation does not change the nature of the invention and is considered insignificant extra-solution activity (see MPEP 2106.05 (g)).  Claims 9 and 10 include the results being determined by the set of business rules, feedback, and ratings, and other factors.  These limitations too are considered part of the abstract idea, as providing of search results is considered a set of mental steps that is carried out using the computer as a tool, as the results are compared to rules and filtered accordingly.  Claim 12 is considered part of the abstract idea, as the modality on a device would simply describe where, as part of the system, the processor that performs the search request fulfillment is located at, such as on a provider-side or user-side device, and any such device would be considered a generic recitation of a technical element which is recited at a high level of generality.  This component would be used as a “tool to automate the abstract idea” (see Updated Patent Eligibility Guidance on page 55 of the January 7th, 2019 Federal Register).  Claim 13 uses speech recognition to input search terms.  This is considered conventional computer functioning.  As evidence, the examiner puts forth the following references: Lee, et al. Patent No. 7,729,913 B1 (see Abstract), Portman, et al. Pre-Grant Publication No. 2004/0166832 A1 (see [0056]), Jiang, et al. Pre-Grant Publication No. 2004/0044952 A1 (see [0001] and [0021]-[0022]).  Claim 14 adds incentives to users to promote use of the search engine.  This is considered insignificant extra-solution activity (see MPEP 2106.05 (g)) as the offering of incentives does not change the functioning of the brandholder/brandbidder search engine and there are no actual active rewarding steps in response to actual user activity.  The other dependent claims mirror those already discussed above.      
Therefore, claims 2-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 2-9, 11, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey, Pre-Grant Publication No. 2005/0097024 A1 in view of Pisaris-Henderson, et al., Pre-Grant Publication No. 2004/0133471 A1 (hereby “Pisaris”).
Regarding Claims 2 and 15, Rainey teaches:
A method (system) for providing enhanced search results with an internet-based search engine including a brand name database containing a plurality of brands, and one or more computing systems operably coupled to the database configured to generate search results in response to user search requests via a network, the method comprising:
receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to be associated with their respective brands (see [0012]-[0013] in which brandholder bidders associate a bid and other information with a search term for a product; the Examiner notes that by broadest reasonable interpretation a “brand” as broadly described in the applicant’s filed specification and in such as claim 8 can include such as a product name)
receiving one or more communications from a brandholder providing input to the search engine to enhance search results in response to brand search requests including a brand associated with the brandholder in the brand name database (see [0012]-[0015] in which a brandholder such as “Canon” can enhance the bid of another bidder in order to control what search results are ranked higher or receive better placement or results in an associated search request for an associated product and brand)
receiving a search request from a user computing device, the search request including the brand (see [0012]-[0015]) 
returning search results to the user computing device, the search results being enhanced by the input from the brandholder (see [0012]-[0015])
Rainey, however, does not appear to specify:
receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with their respective brands in the brand name database 
Pisaris teaches:
receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with their respective brands in the brand name database (see [0043]-[0046], , [0053]-[0054], and [0064])
It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches brandholders associated with products searches and brands, and linking them to specific brands in the keyword database would allow for a longer-term influence on the specific search results they are trying to influence.
**The Examiner notes that as written the claims are very broad, and there is little tie-in to the specific embodiments described in the specification such as how the results are enhanced and how the brandbidders are influenced relative to the search results.  Therefore, the examiner suggests further amendment to narrow the scope of the claimed invention.**

Regarding Claim 3, the combination of Rainey and Pisaris teaches:
the method of claim 2
Rainey furtherrther teaches:
wherein the input provided by the brandholder comprises providing input in the business rules of the brand name database that affect bidders and their association with respective brands in the brand name database  (see [0012]-[0015])

Regarding Claim 4, the combination of Rainey and Pisaris teaches:
the method of claim 2
Rainey further teaches:
wherein the input provided by the brandholder comprises providing real-time input regarding one of inclusion, ranking and prioritization of the third party content providers that are included in the response to the search request (see [0012]-[0015] in which the brandholder can influence which third party website bidder is prioritized or ranked higher)

Regarding Claims 5 and 16, the combination of Rainey and Pisaris teaches:
the method of claim 2…
Pisaris further teaches:
wherein the search request, when executed by the search engine, causes one of the brandholder input or the brand name database to further enable the search engine to access, retrieve, and include real-time data from one of the brandholder or a content provider associated with a third-party web site included in the enhanced search results (see [0044], [0046]-[0048], [0052], [0054], and [0072] in which the search engine crawls or other-wise retrieves real-time and stored data from third-party websites, sources, and affiliates of the brandholder/advertiser) 
It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches search results from their party advertiser websites, and including real-time and previously retrieved data crawled, scraped, and otherwise retrieved from third party websites, sources, and other affiliates controlled by the brandholder would allow for better control by the brandholder of what is displayed in the results while still maintaining a variety of sources and results for the search query requestor.

Regarding Claim 6, the combination of Rainey and Pisaris teaches:
the method of claim 2
Pisaris further teaches:
wherein the search request, when executed by the search engine, causes one of the brandholder input or the brand name database to further enable the search engine to access and retrieve real-time data from one of the brandholder or a content provider associated with a third-party web site included in the enhanced search results, wherein the real-time data is included in the search results (see [0044], [0046]-[0048], [0052], [0054], and [0072] in which the search engine crawls or other-wise retrieves real-time and stored data from third-party websites, sources, and affiliates of the brandholder/advertiser, and the data is included in the search results returned as part of the keyword search) 
	It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches search results from their party advertiser websites, and including real-time and previously retrieved data crawled, scraped, and otherwise retrieved from third party websites, sources, and other affiliates controlled by the brandholder would allow for better control by the brandholder of what is displayed in the results while still maintaining a variety of sources and results for the search query requestor.

Regarding Claims 7 and 17, the combination of Rainey and Pisaris teaches:
the method of claim 2…
Pisaris further teaches:
wherein the search results are enhanced solely or partially by or with reference to at least one of input or information either previously provided or provided in real-time from the brandholder (see [0044], [0046]-[0048], [0052], [0054], and [0072] in which the search engine crawls or other-wise retrieves real-time and stored data from third=party websites, sources, and affiliates of the brandholder/advertiser based on information previously provided by the brandholder) 
It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches search results from their party advertiser websites, and including real-time and previously retrieved data crawled, scraped, and otherwise retrieved from third party websites, sources, and other affiliates controlled by the brandholder would allow for better control by the brandholder of what is displayed in the results while still maintaining a variety of sources and results for the search query requestor.


Regarding Claim 8, the combination of Rainey and Pisaris teaches:
the method of claim 2
Rainey further teaches:
wherein the brand associated with the search is at least one of a trademark, service mark, trade name, name of an individual or celebrity, organization, state, city, community or geographic or other location name, fictitious name, product or feature name, pseudo-name, or moniker (see [0002], [0003], and [0013] in which the “brand” is search terms for a product name such as “digital camera”
Pisaris further teaches:
wherein the brand associated with the search is at least one of a trademark, service mark, trade name, name of an individual or celebrity, organization, state, city, community or geographic or other location name, fictitious name, product or feature name, pseudo-name, or moniker (see [0061]-[0062] and [0082] in which the in which the “brand” is search terms for a city, state , or geographic region as well as a a product name)

Regarding Claims 9 and 18, the combination of Rainey and Pisaris teaches:
the method of claim 2…
Rainey further teaches:
wherein the search results are determined based at least in part on one or more of:
search terms included in the search request, the specific geographic area associated with the brand when the brand is a state, city, community or geographic or other location name, contextual information related to the search request (see at least [0013]-[0015] in which the search term keywords are the basis for selection of search results)

Regarding Claim 11, the combination of Rainey and Pisaris teaches:
the method of claim 2
Pisaris further teaches:
wherein the business rules of the brand name database include limiting access such that the brandholder or a third-party web site authorized by the brandholder contains crawlable data or data accessible in real-time, and further, wherein access to the crawlable data or the data accessible in real-time is limited only to authorized third parties seeking to access the crawlable data or the data accessible in real-time, based upon rules and settings as determined by the brandholder (see [0044], [0046]-[0048], [0052], [0054], and [0072] in which the search engine crawls or other-wise retrieves real-time and stored data from third-party websites, sources, and affiliates of the brandholder/advertiser, and the data is included in the search results returned as part of the keyword search; the examiner notes that while the reference does not specifically say the sources are authorized, the sources are designated by the advertiser by their settings and rules in the database, and are therefore considered “authorized” by virtue of their identification ) 
	It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches search results from their party advertiser websites, and including real-time and previously retrieved data crawled, scraped, and otherwise retrieved from third party websites, sources, and other affiliates controlled by the brandholder would allow for better control by the brandholder of what is displayed in the results while still maintaining a variety of sources and results for the search query requestor.

Regarding Claim 21, Rainey teaches:
A method for providing enhanced search results related to a specific geographic area with an internet-based search engine including a brand name database containing a plurality of brands, and one or more computing systems operably coupled to the database configured to generate search results in response to user search requests via a network, the method comprising:
receiving one or more communications from a brandholder providing input to the search engine to enhance search results in response to brand search requests in the brand name database (see [0012]-[0013] in which brandholder bidders associate a bid and other information with a search term for a product; the Examiner notes that by broadest reasonable interpretation a “brand” as broadly described in the applicant’s filed specification and in such as claim 8 can include such as a product name; see also  [0012]-[0015] in which a brandholder such as “Canon” can enhance the bid of another bidder in order to control what search results are ranked higher or receive better placement or results in an associated search request for an associated product and brand)
receiving a search request from a user computing device (see [0012]-[0015]) 
returning search results to the user computing device, the search results being enhanced by the input from the brandholder (see [0012]-[0015]) 
Rainey, however, does not appear to specify:
search results related to a specific geographic area, brand… comprising geographic names, including a geographic name associated with the brandholder, the search request including the geographic name
receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with their respective brands in the brand name database 
Pisaris teaches:
receiving, at the one or more computer systems, brandholder requests from brandholder computing devices via the network to link the brandholders with their respective brands in the brand name database (see [0043]-[0046], , [0053]-[0054], and [0064])
It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches brandholders associated with products searches and brands, and linking them to specific brands in the keyword database would allow for a longer-term influence on the specific search results they are trying to influence.
search results related to a specific geographic area, brand… comprising geographic names, including a geographic name associated with the brandholder, the search request including the geographic name (see at least [0059]-[0062] and [0081]-[0082] in which search results are related to a specific geographic area that has been included in the search query by the user and has been included as being associated with the advertiser by the advertiser)
It would be obvious to one of ordinary skill in the art to combine Pisaris with Rainey because Rainey already teaches brandholders associated with products searches and brands, and linking them to specific geographic areas or terms allows the brandholder to control a very relevant measure, location, in the targeting and enhancing of the search results.
**The Examiner notes that as written the claims are very broad, and there is little tie-in to the specific embodiments described in the specification such as how the results are enhanced and how the brandbidders are influenced relative to the search results.  Therefore, the examiner suggests further amendment to narrow the scope of the claimed invention.**

Regarding Claim 22, the combination of Rainey and Pisaris teaches:
the method of claim 21
Rainey further teaches:
wherein the brand associated with the search is at least one of a trademark, service mark, trade name, name of an individual or celebrity, organization, state, city, community or geographic or other location name, fictitious name, product or feature name, pseudo-name, or moniker (see [0002], [0003], and [0013] in which the “brand” is search terms for a product name such as “digital camera”
Pisaris further teaches:
wherein the brand associated with the search is at least one of a trademark, service mark, trade name, name of an individual or celebrity, organization, state, city, community or geographic or other location name, fictitious name, product or feature name, pseudo-name, or moniker (see [0061]-[0062] and [0082] in which the in which the “brand” is search terms for a city, state , or geographic region as well as a a product name)

Regarding Claim 23, the combination of Rainey and Pisaris teaches:
the method of claim 21
Rainey further teaches:
wherein the search results are determined based at least in part on one or more of:
search terms included in the search request, the specific geographic area associated with the brand when the brand is a state, city, community or geographic or other location name, contextual information related to the search request (see at least [0013]-[0015] in which the search term keywords are the basis for selection of search results)
Pisaris further teaches:
wherein the search results are determined based at least in part on one or more of:

search terms included in the search request, the specific geographic area associated with the brand when the brand is a state, city, community or geographic or other location name, contextual information related to the search request (see at least [0059]-[0062] and [0081]-[0082])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey, Pre-Grant Publication No. 2005/0097024 A1 in view of Pisaris-Henderson, et al., Pre-Grant Publication No. 2004/0133471 A1 (hereby “Pisaris”) and in further view of Bufford, et al., Pre-Grant Publication No. 2007/0094114 A1.
Regarding Claim 10, the combination of Rainey and Pisaris teaches:
the method of claim 2
Rainey and Pisaris, however, does not appear to specify:
wherein the search results are determined based at least in part on the business rules of the brand name database that are based at least in part on one or more of:
feedback, ratings, and input on brands, branded products, and locations from users
Bufford teaches:
wherein the search results are determined based at least in part on the business rules of the brand name database that are based at least in part on one or more of feedback, ratings, and input on brands, branded products, and locations from users (see [0046]-[0047] in which users fill out surveys about merchants and branded products and those are used as a basis for further search result selection that include the merchants)
It would be obvious to one of ordinary skill in the art to combine Bufford with Rainey and Pisaris because Rainey already teaches brandholders associated with products searches and brands, as well as users engaged in searching for them, and rewarding users for feedback on the brands and for other activity would incentivize the users to use the search engine and allow for more refined search results based on user feedback.  


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey, Pre-Grant Publication No. 2005/0097024 A1 in view of Pisaris-Henderson, et al., Pre-Grant Publication No. 2004/0133471 A1 (hereby “Pisaris”) and in further view of Official Notice.
Regarding Claims 12 and 19, the combination of Rainey and Pisaris teaches:
the method of claim 2…
Rainey, and Pisaris, however, does not appear to specify:
wherein the search results are determined, in real- time, based at least in part by a modality on a device used to submit the search request, the device comprising at least one of a phone; a TV; an internet device; a kiosk; a device used in connection with commercial transportation; and a device using speech recognition
The Examiner, however, takes Official Notice that it is old and well known in the advertising arts for a modality on a device used to submit a request that is able to also conduct the actual search for results responsive to the request, such as a client-side processor.  Companies such as Google, Yahoo, Nokia, United Video Properties, and Microsoft had such modalities on devices for at least a year prior to the filing date of the parent application.
	Therefore, it would be obvious to one of ordinary skill in the art to combine wherein the search results are determined, in real- time, based at least in part by a modality on a device used to submit the search request, the device comprising at least one of a phone; a TV; an internet device; a kiosk; a device used in connection with commercial transportation; and a device using speech recognition with Rainey and Pisaris because Rainey and Pisaris already teach user on external input devices, such as in [0017] of Rainey and using client-side modalities to determine search results would allow for better service by minimizing connectivity and speed issues and taking less computational power on the system side.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey, Pre-Grant Publication No. 2005/0097024 A1 in view of Pisaris-Henderson, et al., Pre-Grant Publication No. 2004/0133471 A1 (hereby “Pisaris”) and in further view of Jiang, et al., Pre-Grant Publication No. 2004/0044952 A1.
           Regarding Claims 13 and 20, the combination of Rainey and Pisaris teaches:
the method of claim 2…
Rainey and Pisaris, however, does not appear to specify:
wherein user input of search terms in the search request is derived from speech recognition
Jiang teaches:
wherein user input of search terms in the search request is derived from speech recognition (see [0002] and [0021]-[0022])
It would be obvious to one of ordinary skill in the art to combine Jiang with Rainey and Pisaris because Rainey already teaches users using personal devices to conduct searches, such as in [0017], and allowing for speech recognition techniques to be used for search queries would make the system more attractive to the user in that they could enter queries without the need for keyboard entry or even holding of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rainey, Pre-Grant Publication No. 2005/0097024 A1 in view of Pisaris-Henderson, et al., Pre-Grant Publication No. 2004/0133471 A1 (hereby “Pisaris”) and in further view of Ng, Patent No. 6,405,175.
Regarding Claim 14, the combination of Rainey and Pisaris teaches:
the method of claim 2
Rainey and Pisaris, however, does not appear to specify:
wherein incentives, including at least one of rebates, points, coupons, discounts specials and other incentives related to the brand, branded products, or locations responsive to search requests are offered to users of the brand name database to promote or reward at least one of usage, specific user actions, feedback, ratings, or other input from users of the search engine related to the brands, branded products, and locations
Ng teaches:
wherein incentives, including at least one of rebates, points, coupons, discounts specials and other incentives related to the brand, branded products, or locations responsive to search requests are offered to users of the brand name database to promote or reward at least one of usage, specific user actions, feedback, ratings, or other input from users of the search engine related to the brands, branded products, and locations (see at least Abstract)
It would be obvious to one of ordinary skill in the art to combine Ng with Rainey and Pisaris because Rainey already teaches brandholders associated with products searches and brands, as well as users engaged in searching for them, and rewarding users for feedback on the brands and for other activity would incentivize the users to use the search engine and allow for more refined search results based on user feedback.  



Conclusion
The following references were not relied upon in this Office Action, but are considered pertinent to the Applicant’s Invention:
Burdick, Pre-Grant Publication No. 2007/0260514 A1- advertisers can bid on location-based search results such as “Bali vacations” in such as [0044]-[0045]
Perkowski, et al., Pre-Grant Publication No. 2005/0144072 A1- brandholders can manage internet-based communications for their brand

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 
/LUIS A BROWN/Primary Examiner, Art Unit 3682